DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-9, 11-14 & 16-21 are pending and rejected.
Claims 10 & 15 are canceled.
Drawings
The drawings are objected to for the following reason:
Failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference characters mentioned in the description:
“a convex surface 20” on Page 11, Line 7;
“a first body portion 130” on Page 18, Line 19; and
“a second body portion 132” on Page 18, Lines 19-20.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informality:
"nose 24 of the cap 20" on Page 11, Line 11 should read “nose 24 of the cap 18”. Appropriate correction is required.
Claim Objections
Claims 2-9, 11-14, 16-19 & 21 are objected to because of the following informality:
Regarding Claims 2-9, 11-14, 16-19 & 21, Claims 2-9, 11-14, 16-19 & 21 are claims dependent upon Claims 1 & 20 which recite either “a tip protector device” or “an assembly”. Claims 2-9, 11-14, 16-19 & 21, however recite “a tip protector device as claimed in Claim 1 [emphasis added]” or “an assembly as claimed in Claim 20 [emphasis added]”. Examiner kindly requests that all dependent claims recite “the tip protector device [emphasis added]” or “the assembly [emphasis added]” for clarity. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“a first connection member” in Claim 1 as described in Applicant’s specification on Page 13, Line 25 – Page 14, Line 2.
“a second connection member” in Claim 1 as described in Applicant’s specification on Page 13, Line 25 – Page 14, Line 2.
“a first gripping member” in Claim 1 as described in Applicant’s specification on Page 14, Lines 4-13.
“a second gripping member” in Claim 1 as described in Applicant’s specification on Page 14, Lines 4-13.
“complementary engagement features” in Claim 1 as described in Applicant’s specification on Page 15, Lines 2-9.
“latching features” in Claim 8 as described in Applicant’s specification on Page 12, Line 28 – Page 13, Line 3.
“distinguishing feature” in Claim 17 as described in Applicant’s specification on Page 17, Line 4 – Page 18, Line 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11-14 & 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention.
Regarding Claim 1, Claim 1 recites the limitation “the first and second connection members being biased in the first position” on Lines 14-15. This functional limitation of “being biased in a first position” is mentioned in the Applicant’s disclosure on Page 13, Lines 22-23 which recites “Preferably 
Regarding Claims 2-9, 11-14 & 16-21, Claims 2-9, 11-14 & 16-21 are rejected as being dependent upon claims previously rejected under 35 U.S.C. § 112(a).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-14 & 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Claim 1 recites the limitations “a guard portion engagable with said tip”, “an elongate tubular portion that, in use, extends along said shaft”, a cap arranged to extend over said end face”, “a disengaged position in which said tip of the instrument can be inserted into and removed from the guard portion” and “a second, gripping position in which the gripping members grip the shaft of the instrument” on Lines 4-6, & 12-14. These limitations render the claim indefinite as the metes and bounds of the claim are unclear. Specifically, it is unclear whether Claim 1 is directed to a tip protector alone or directed to a tip protector device in combination with an instrument. A potential infringer, for example, would not know if direct infringement would occur when in possession of just a guard portion, an elongate tubular portion, a cap and a gripping member or whether direct infringement would occur when the guard portion engages with a tip of the instrument, the elongate tubular portion extends along a shaft of the instrument, the cap extends over an end face of the instrument and the gripping members grip the shaft of the instrument. For the purpose of examination, any limitations directed to the instrument are being interpreted as functional language.
NOTE: Examiner suggests amending these limitations to use “configured to language” (i.e., “an elongate tube portion configured to extend along said shaft”) to overcome this rejection.
Regarding Claim 1, Claim 1 recites the limitation “a direction generally away” on Line 10. The term "generally” is a relative term which renders the claim indefinite. The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, “a direction generally way” is being interpreted as any direction. 
Regarding Claim 2, Claim 2 recites the limitation “the tubular member” on Lines 1-2. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the tubular member” is being interpreted as “the tubular portion”.
Regarding Claim 3, Claim 3 recites the limitation “the tubular member” on Lines 1-2. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the tubular member” is being interpreted as “the tubular portion”.
Regarding Claim 5, Claim 5 recites the limitations “a first flexible connecting member” and “a second connecting member” on Lines 2 & 3, respectively. It is unclear whether the “first flexible connecting member” and/or “the second connecting member” are the same as the “at least one flexible connecting member” previously recited on Lines 19-20 of Claim 1, or separate, different flexible 
Regarding Claim 6, Claim 6 recites the limitation “the first and second connecting members” on Lines 1-2. It is unclear whether these “connecting members” are the same the “flexible connecting members of the at least one flexible connecting member” previously recited on Lines 2-3 of Claim 5 or separate, different (i.e., non-flexible), connecting members. For the purpose of examination, “the first and second connecting members” are being interpreted as “the first and second flexible connecting members”.
Regarding Claim 12, Claim 12 recites the limitation “the leg members being spaced apart so as to receive the shaft of the instrument between them” on Lines 3-4. As detailed above, this limitation renders the claim indefinite as the metes and bounds of the claim are unclear. For the purpose of examination, any limitation to the instrument is being interpreted as functional language.
NOTE: Examiner suggests amending this limitation to use “configured to language” (i.e., “the leg members being spaced apart and configured to receive the shaft of the instrument between them”) to overcome this rejection.
Regarding Claims 4, 7-9, 11, 13-14 & 16-19, Claims 4, 7-9, 11, 13-14 & 16-19 rejected as being dependent upon claims previously rejected under 35 U.S.C. § 112(b).
Response to Arguments
Applicant’s arguments, see Pages 7-10, filed July 30, 2021, with respect to the rejections under 35 U.S.C. § 103 of Claims 1-9, 11-14 & 16-21 have been fully considered and are persuasive.
The rejections under 35 U.S.C. § 103 of Claims 1-9, 11-14 & 16-21 have been withdrawn. 
Allowable Subject Matter
Claims 1-9, 11-14 & 16-21 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. § 112(a) and/or § 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, the most relevant prior art, Jeremijevic, discloses a tip protector device for an instrument (Fig. 2, a device for protecting a needle 1; Col. 2, Lines 7-8), the instrument comprising an elongate shaft (the needle has an elongate shaft; see Fig. 2) having a distal tip (Fig. 1, a sharp end 2; Col. 2, Line 9) and said tip including an end face (the sharp end 2 has a slanted face; see Fig. 1), and the tip protector device comprising:
a guard portion (Fig. 2, a guard portion comprising a sleeve 10, a first link 13 and a second link 14; Col. 2, Lines 14-15, 19-22 & Col. 3, Line 52-53) engagable with said tip (the sleeve 10 of the guard portion covers the sharp end 2 of the needle 1; see Fig. 3), the guard portion including an elongate tubular portion (Fig. 2, a pair of links 13 and 14 which are hollow in between; Col. 2, Lines 19-22 & Col. 3, Lines 52-53) that, in use, extends along said shaft (the pair of links 13 and 14 extend along the elongate shaft of the needle 1; see Fig. 2), the tubular portion extending between first (Fig. 2, the pair of links 13 and 14 have first ends 15 and 16, respectively; Col. 2, Lines 19-22 & Col. 3, Lines 53-54) and second ends (Fig. 2, the pair of links 13 and 14 have second ends 17 and 18, respectively; Col. 2, Lines 19-22 & Col. 3, Lines 53-54), and a cap (Fig. 2, a sleeve 10; Col. 2, Lines 14-15) arranged to extend over said end face (the sleeve 10 covers the slanted face of the sharp end 2 of the needle; see Fig. 3), the cap being connected to the first end of the tubular portion (Fig. 2, the sleeve 10 is attached to the first ends 17 and 18 via hinge means 19 and 20, respectively; Col. 2, Lines 22-23 & and Col. 3, Lines 55-57);
a first connection member (Fig. 2, a first crank arm 22; Col. 2, Lines 43-45) including a first gripping member (Fig. 2, a first bar 41; Col. 4, Lines 50-52) and a second connection member (Fig. 2, a second crank arm 23; Col. 3, Lines 60-61) including a second gripping member (Fig. 2, a second bar 41; 
complementary engagement features (Fig. 2, snap fastening means 50 comprising two hooks 51 and 52; Col. 5, Lines 30-38),
wherein the cap is connected to the first end of the tubular portion by at least one flexible connecting member (Fig. 2, the sleeve 10 is attached to the first ends 17 and 18 via hinge means 19 and 20, respectively; Col. 2, Lines 22-23 & and Col. 3, Lines 55-57).
Jeremijevic fails to explicitly disclose wherein the complementary engagement features are on each of the first and second connection members and are configured to engage and releasably retain the first and second connection members in the gripping position. Modifying Jeremijevic to either include engagement features on the first and second connection members or rearranging the snap fastening means 50, analogous to Applicant’s engagement features, from the links 13 and 14, analogous to Applicant’s tubular portion, to the crank arms 22 and 23, analogous to Applicant’s first and second 
For the reasons above, Jeremijevic, or any other prior art of record, disclose, teach, and/or suggest the Applicant’s tip protector device.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 11-14, 16-17 & 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-22 of U.S. Patent No. 10,610,084 in view of Jeremijevic (6,986,759).
The Claims of ‘084 disclose all the limitations of the instant claims expect for the limitations of the guard portion including an elongate tubular portion, the tubular portion extending between first and second ends, and a cap being connected to the first end of the tubular portion; the first and second connection members extending from the second end of the tubular portion in a direction generally away 
In regards to Claims 1-2, 11-14, 16-17 & 20-21, Jeremijevic discloses a tip protector device for an instrument (Fig. 2, a device for protecting a needle 1; Col. 2, Lines 7-8), the instrument comprising an elongate shaft (the needle has an elongate shaft; see Fig. 2) having a distal tip (Fig. 1, a sharp end 2; Col. 2, Line 9) and said tip including an end face (the sharp end 2 has a slanted face; see Fig. 1), and the tip protector device comprising:
a guard portion (Fig. 2, a guard portion comprising a sleeve 10, a first link 13 and a second link 14; Col. 2, Lines 14-15, 19-22 & Col. 3, Line 52-53) engagable with said tip (the sleeve 10 of the guard portion covers the sharp end 2 of the needle 1; see Fig. 3), the guard portion including an elongate tubular portion (Fig. 2, a pair of links 13 and 14 which are hollow in between; Col. 2, Lines 19-22 & Col. 3, Lines 52-53) that, in use, extends along said shaft (the pair of links 13 and 14 extend along the elongate shaft of the needle 1; see Fig. 2), the tubular portion extending between first (Fig. 2, the pair of links 13 and 14 have first ends 15 and 16, respectively; Col. 2, Lines 19-22 & Col. 3, Lines 53-54) and second ends (Fig. 2, the pair of links 13 and 14 have second ends 17 and 18, respectively; Col. 2, Lines 19-22 & Col. 3, Lines 53-54), and a cap (Fig. 2, a sleeve 10; Col. 2, Lines 14-15) arranged to extend over said end face (the sleeve 10 covers the slanted face of the sharp end 2 of the needle; see Fig. 3), the cap being connected to the first end of the tubular portion (Fig. 2, the sleeve 10 is attached to the first ends 17 and 18 via hinge means 19 and 20, respectively; Col. 2, Lines 22-23 & and Col. 3, Lines 55-57);
a first connection member (Fig. 2, a first crank arm 22; Col. 2, Lines 43-45) including a first gripping member (Fig. 2, a first bar 41; Col. 4, Lines 50-52) and a second connection member (Fig. 2, a second crank arm 23; Col. 3, Lines 60-61) including a second gripping member (Fig. 2, a second bar 41; 
wherein the cap is connected to the first end of the tubular portion by at least one flexible connecting member (Fig. 2, the sleeve 10 is attached to the first ends 17 and 18 via hinge means 19 and 20, respectively; Col. 2, Lines 22-23 & and Col. 3, Lines 55-57);
wherein each of the cap (Fig. 2, a bore 11; Col. 2, Lines 13-14) and the tubular member comprise at least one aperture (the pair of links 13 and 14 are hollow; see Fig. 2); and
wherein the tip protector device is made from a polymeric material (Fig. 2, the device is made of plastics; Col. 4, Lines 20-24).
The advantage of the guard portion comprising a tubular portion and a cap is to cover the tip of the instrument (Jeremijevic; Col. 3, Lines 30-35).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the guard portion as disclosed by '084, to include the tubular portion and the cap taught by Jeremijevic, to cover the tip of the instrument (Jeremijevic; Col. 3, Lines 30-35).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/02359782; US 2020/0069885; US 2019/0313889; US 2017/0232247; US 2017/0119234; US 2017/0106149; US 2013/0090527; US 2013/0046138; US 2007/0212926; US 2003/0190256.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478.  The examiner can normally be reached on Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        15 August 2021